On Petition foe a Eeheaeing.
Berkshire., J.
Counsel for the appellant has filed a *424most elaborate petition and brief, and urges it with unusual earnestness.
Three reasons are alleged why the prayer of the petition should be granted. We do not care to notice the second and third, and only call attention to the first that we may cite a section of the statute, and some of our own cases bearing upon the question, which we should have referred to in our original opinion, and had we done so would, no doubt, have saved counsel much labor.
Section 655, R. S. 1881, reads: “ No pleading shall be required in the Supreme Court upon an appeal; but a specific assignment of all errors relied upon, to be entered on the transcript in matters of law only, which shall be assigned on or before the first day of the term at which the cause' stands for trial; and the appellee shall file his answer thereto.”
Webster says, in his second definition, which is the one applicable here, that the word “ specific ” means, “ tending to specify, or make particular; definite; limited; precise; as a specific statement.”
Applying this definition, when the appellants alleged as error that the court below erred in sustaining the demurrer to the sixth paragraph of answer, they thereby confined and limited this court to a consideration of the answer; not as to whether it was sufficient, though bad, for abad complaint, but whether or not it stated such facts as in law constituted a good defence to the action, supposing the complaint to be good. The sufficiency of the complaint was not brought in question by the alleged error; as to that pleading it was not particular, definite, limited, or precise. As to the complaint, the alleged error made no specific statement; it made no reference to the complaint. An assignment of error must be specific and definite' in its terms. Ruffing v. Tilton, 12 Ind. 259; Hamrick v. Danville, etc., G. R. Co., 41 Ind. 170.
In Stockwell v,. State, ex rel., 101 Ind. 1, one of the assignments of error was that the court below erred in sustaining *425the demurrer to the third paragraph of answer. In that ease the learned judge who delivered the opinion said : “This assignment brings in question the sufficiency of that paragraph of answer and requires an examination of it, but it •does not require an examination of the complaint, or call in question its sufficiency.” He further says: “ It is very clear that the complaint can not be examined, or passed upon, under this assignment of error. To make the question which this appellant seeks to make, he should have assigned as error that the court below erred in not carrying the demurrer back, and sustaining it, to the complaint.”
In Hunter v. Fitzmaurice, 102 Ind. 449, the error assigned was, that the court below erred in sustaining the appellee’s demurrer to the answer of the appellant. It was •contended that the demurrer should have been sustained to the complaint-
We make the following quotation from the opinion: “ Under the asignment which is set out above, it is contended the court erred in not carrying the demurrer back and sustaining it to the complaint. The defect in the complaint insisted on is that suit was brought on the note before it fell due. Upon this question, if it was properly assigned, the ruling in Trentman v. Fletcher, 100 Ind. 105, is applicable. Stockwell v. State, ex rel., 101 Ind. 1. We are of opinion, however, that the assignment of error set out presents no question except the rulings on the above answer.”
In Williams v. Stevenson, 103 Ind. 243, it is said: “ The rule is well settled that the questions for decision here are such, and only such, as are presented by the assignment of errors, and that the record must so present the rulings below that this court may determine as to the correctness of them. Stockwell v. State, ex rel., 101 Ind. 1. We must,, therefore, confine our examination to the alleged errors assigned, and pass upon the rulings- below so far, and only so far, as the *426record so presents them, that we may intelligently determine whether they are correct or erroneous.”
Filed Dee. 13, 1889.
The petition is overruled, with costs.